 In the Matter ofCAin1DEANDCARBON CHEMICALS CORPORATIONandBROTI-IERnOOD ' Or PAINTERS, DECORATORS AND PAPERHANGERS OFAMERICA,LOCALUNION970, A. F. OF L.Case No. 9-P-158/..-Decided October 18, 1945Mr. TV. C.' Treanor,of New York City, andMr. S. TV. Pickering II,;of South Charleston, W. Va., for the Company.Mr. TV. H. Garrett,,of Norfolk, Va., andMr. F. A. Haid,of Charles-ton,W. Va., for the Painters.Mr. E. E. Ilollyfeld,of Charleston, W.`Va.; for District 50.Mr. Charles TV. Schneider,of counsel to the Board.DECISIONAND"DIRECTION OF ELECTIONSSTATEMENTOF THE,CASEUpon a petition duly filed by Brotherhood of Painters, Decoratorsand Paperhangers of America, Local Union 970, A. F. of L., hereincalled the Painters, alleging that a question affecting commerce hadarisen concerning the representation of employees'of Carbide and Car-bon Chemicals Corporation, Smith Charleston, West Virginia, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due' notice before James A. Shaw,Trial Examiner. Said hearing, was held at Charleston; West Virginia,on July 2, 1945.The Company, the Painters, and District 50, UnitedMine Workers of America, herein called-District 50, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.During the hearing District 50.moved to dis-miss the petition.This motion was referred to the Board. It ishereby denied'The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded Opportunity to file briefs with the' Board.1The ground for the motion was that compliance proceedings were pending concerningcharges of unfair labor practices previously filed by District 50 (Case No- 9-C-1989).Therecordindicates that 'therewas an informal settlement of these charges and that theCompany has complied with this settlement.64 N. L. R. B., No 61"330- CARBIDE, AND CARBON CHEMICALS CORPORATION331Upon the entire record in the case, the Board, makes the following :FINDINGS OF FACTI. THE-BUSINESS OF TILE COMPANYCarbide' and Carbon Chemicals Corporation is a New York cor-poration having its principal office in New York City, and operatingchemical plants in various locations throughout the United States.,One of those plants is located at South Charlestoii, West Virginia,and another at Institute,West Virginia. These two are the onlyplants involved iii the present proceeding.During the 12-monthperiod precedim, the hearing, the Company purchased, for use atthe two plants, raw materials valued in excess of $500,000, 50 per-cent of which was secured from sources outside the State of WestVirginia.During the same period, finished products valued in 'ex-cess of $500,000 were manufactured at the two plants, approximately.75 percent of which products was shipped to points outside the StateofWest Virginia.The Company stipulated, for the purpose of thisproceeding, that it is engaged in commerce ivithin the meaning of theNational Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDBrotherhood of Painters, Decorators and Paperhangers of America,Local Union 970, affiliated with the American Federation of Labor,and District 50, UnitedMineWorkers of America, are labor organi-zationsadmitting to membership employees of the Complaily.ill. 7'll}; (^UIBR'I'IO^ (JONCP:ItN1NG 1th:riIESENTATION,On August 1, 1944, the Painters notified the Company that it repre-sented a majority of the painters employed in the Company's SouthCharleston and Institute plants, and requested recognition as thecollective bargaining representative of such employees.At a subse-quent conference, the Company declined to extend such recognition.A 'statement "of a Field Examiner for the. Board, introduced into,evidence at the hearing, indicates that the Painters represents a sub-stantial number of employees in its alleged appropriate-uniteWe find that, a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 0' (c) and Section 2'((;) and (7) of the Act.'The Painters submitted evidence to the Field E'ammer that it represented 43 of 52'persons at the South Charleston plant twcfhm its alleged appropriate unit, and 8 of 15persons at the 'Institute plant within such unitDistrict 50 submitted -evidence that itrepresented 27 persons at the South Charleston plant within the Painters' alleged appro-priate unitNo evidence as to representation was submitted bs`District 50 with respectto theInstitute plant.,I 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDIF. THE-APPROPRIATE UNITThe Painters contends that all first- and second-class painters,glazers, apprentices and helpers in the Production and Maintenanceand Construction Departments of the South' Charleston plant, andsiiriilar classifications of employees-at the Institute,plant, excludingclerical employees,foremen, assistant foremen, and all other,super-visory employees,constitute a single appropriate unit.The Company,and District 50 contend that the above unit is inap-propriate for the reason that it includes employees of both plantsand that, in any event, the appropriate units should be plant-wide inscope.District 50 claims no interest in the employees at the Instituteplant, having no representation among them, and is not requesting anelection at the South Charleston plant at this time.The Companyadditionally contends that if an election is directed among the paint-ers, two appropriate units should be established at the South Charles-ton plant, one consisting of Production and Maintenance Departmentpainters,the other of Construction Department painters.There isno historyof collective bargaining at either plant.The two plants are separated by some 8 miles. The South.Charles- iton operation is a permanent establishment,owned and operated bythe Company for approximately 25 years.Here the Company manu-'factures chemical products,which is its regular business.The Insti-tute,plant, however,manufactures butadeine and styrene,ingredients,used in the production of synthetic rubber. This plant was constructedby the Rubber Reserve Corporation in 1941 and is owned by DefensePlant Corporation,both governmental agencies.It is operated by theCompany under a fixed-fee contract with Rubber.Reserve Corpora-tion.The entire output of the Institute plant is delivered to the UnitedStates Rubber Company,,which operates a nearby synthetic rubberplant for the United States Government.Although both plants are under the same top management, theyare administratively separate operatioiis,both as to supervision andpersonnel.How long the Company will continue to operate the Insti-tute plant is conjectural.There -is no interchange of employeesbetween the two plants except on rare occasions.During the course ofthe present hearing, in response to an assertion by the Company to theeffect that a single contract for the South Charleston and Institutepaiiiters.would be administratively unworkable,the representative ofthe Painters stated that he would be willing to negotiate separateagreements for the two groups.In view of the character of the two plants,the nature'of the Com--pany's differing interests in their, their administrative and geograph-ical separation,and the possible temporary status of the Companyas the operiitor of the Institute plant, we are of the opinion and find CARBIDE AND - CARBON CHEMICALS CORPORATION333that at the present time employees of the two establishments moreproperly belong in separate bargaining units.'Since there is no history of collective bargaining on a more compre-hensive basis and the Painters seeks, to represent craft employees,we are of the opinion that such employees may be bargained forseparately.-separate units of painters at the South Charleston plant., The natureof the Company's -business at that plant apparently requires constantconstruction.This work is done-under the supervision of the Con-struction Department, which employs numerous craft groups.Ordi-nary maintenance work is done under the supervision of the Produc-tion and Maintenance Department.There is no such distinction atthe Institute plant.The two departments at the South Charlestonplant have different supervisors, headquarters, locker rooms, and timeclocks:So far as the practice of their craft is concerned, however,the only apparent difference between the two groups of painters is inthe type of structure on which they work. They are clearly inter-changeable, and in the event of cutbacks, transfers would be effectedwhere possible.. Upon the above considerations, we are of the opinionand find that construction Department and Production and Mainte-nance Department painters at the South Charleston plant belong ina single appropriate unit."-We therefore find that each of the following groups of employees,excluding office and clerical employees, foremen, assistant foremen,and all other supervisory, employees, with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute unitsappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:-1.All painters, glazers, apprentices' and helpers employed at the.Company's South Charleston, West Virginia, plant.2.All painters, glazers, apprentices and helpers employed at theCompany's Institute, West Virginia, plant. -V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the employeesin the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.aThe,recordindicatesthatthere are seven miscellaneouspainters, scattered throughout -other departments at this plantBecauseof thenature oftheir work, these employees al-obelong in the appropriate unit 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations"Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Carbide ,and Car-bon Chemicals Corporation, South Charleston, West Virginia, separateelections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article Ill, Sections 10 and 11, of said Rulesand Regulations, among the employees in each of the units foundappropriate, in Section IV, above, who were employed during thepa,y,roll period immediately preceding the date of this Direction,including employees who did not work during the.,said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person it the polls, but excluding any wlio have sincequit or been discharged for cause and-have not been rehired or rein-stated prior to the date of the elections; to determine: (1), whetherthe employees in unit 1 described in Section IV, above, desire to berepresented by Brotherhood of Painters, Decorators and Paperhangersof America, Local Union 970, American Federation of Labor, or byDistrict 50, United Mine Workers of America, for the, purposes ofcollective bargaining, or by neither; and (2) whether or not theemployees in unit 2 described in Section IV, above, desire to-be repre=sented by Brotherhood of Painters, Decorators and Paperhangers ofAmerica, Local Union 970, American Federation of Labor; for thepurposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.J